Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered April 3, 2013. The order, among other things, denied in part defendant’s motion to dismiss the complaint.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting that part of defendant’s motion seeking dismissal of the second cause of action, and as modified the order is affirmed without costs.
Same memorandum as in Jeffrey’s Auto Body, Inc. v Allstate Ins. Co. ([appeal No. 1] 125 AD3d 1342 [2015]). Present-Smith, J.P., Peradotto, Carni, Valentino and Whalen, JJ.